Chairman
    State Board of Control'    Re: Several questions relating
    Austin. Texas
          I
                                   to the administration of
                                   the school bus purchasing
                                   law by the State Board of
    Dear Sir:                      Control.

              We refer tQ your request for an opinion of
    this office whlah, lti.&ubstance,s$atesthe following:

              Certain questions have arisen concern-
         ing the admlnlstratlon of the school bue
         purchasing program created.by Section 3 of
         Article V;Senate Bill 116, Acts 51st Leg.,
         R.S., 1949 ch. 334, at p. 638 (Art. 634
                     and Senate BllS,'gO,Acts 52nd
         &'I*;:;*'
                .    1951,~ch. 198, p. 325, Sec. 1,
         creating t%e School Bus Revolving Fund,
         (Art:2922-15, Sec. 2, V.C.S.).
              As presently operated, all school buses
         being purchased are bought F.O.B. School Bus
         Inspection Station, N&w Boston, Texas. This
         inspect,lonstation Is In reality the Bowle
         County~Educatlon Agency Garage. The County
         Superintendent and County Board of School
         Trustees of Bow$e County have made the lnspec-
         tlon and storage facilities of theiragency
         available to the State Board of Control on a
         no-charge basis.
                You ask the following questions:
              1. Under the statutes, may the State
         Board of Control designate as its agent with-
         out remuneration an employee of the,Bowie
         County Education Agency with WthQrlty to
         receive new butiesfrom'vendors and sign for
         them iro,thatthe State Board of,Control may.
         legally pay the vendbr -.the proposed agent
         being wllllng to serve In .auch capacity
         without pay?
:
Hon. R. C. Lannlng, page 2 (V-1511)


         2. Should a bus become damaged while at
    the Inspection station and title thereto then
    being in the State Board of Control, Is the
    State Comptroller authorized to approve an
    Invoice for the repair of this unit from the
    same~~fund(Item 71 of the general appropria-
    tions to the State Board of Control, H. B.
    426, Acts 52nd Leg., R.S. 1951, ch. 499, at
    p* 1327) from which regular Board of Control
    vehicles are repaired?
          3. If, after the State Board of Control
     has received a valid requisition for a school
     bus from a school district, and a purchase
     order has been executed following the receipt
     of competitive bids, may the school district
     refuse to accept the bus purchased providing
     It meets all specifications?
          Article 634 (B),Vernon's Civil Statutes lnso-
far as same are pertinent to this opinion provides as
follows:
          "All motor vehicles used for trans-
     porting school children, Including buses,
     bus chaesls, and bus bodies, ."D . pur-
     chased for or by any school,dlstrlct partl-
     cipating in the Foundation School Program,
     shall be purchased by and through the Board
     of Control s . . and no school district nor
     Its officers or employees nor the'County
     School Board shall have the power to pur-
     chase for such school district any of such
     Items except In those Instances wherein an
     emergency requires an Immediate purchase
     thereof, to be reported to and approved by
     the Board of Control.
          "Such motOr??ehlcles D . . shall be
     purchased on competitive bids under such
     rules and regulations as may be made by the
     Board of Control. Such purchases shall be
     made on requisition of a County School Board
     or a school district. Requisitions, If for
     the purchase of motor vehicles, buses, bus
     bodies, orbas chaksls, must be preeented to
     and receive the.approval of the CoufitySchool
     Board and the State Commissioners of Educa-
     tion . . . If, due to climatic and/or road
Hon. R. C. Lannlng, page 3 (V-1511)


    conditions, special equipment is required
    to guarantee adequate safety and comfort of
    school children, the school district shall
    state 'and'descrlbesuch requirements In Its
    requisition and the Board'of Control shall
    be required to purchase such equipmentthat
    said Board determines is adapted or designed
    for such conditions or requirements.
          II . . i

          "Compliance With this Section shall be
     a condition precedent to particlpatlen In
     the Foundation School Fund, and any school
     district falling or refusing to comply with
     the terms and conditions of this Section
     shall be ,lnellgibleto share in the Founda-
     tion School Fund for one year from thendate
     of such failure or refusal or such violation
     of the terms hereof.
          "This Section shall not require the
     purchase of buses, bodies, chassis, . . .
     through the Board of Control, where the
     funds therefore are provided by gifts, pro-
     fits from athletic contests or other such
     school enterprises In no sway supported by
     tax funds or grants or appropriations from
     any government agency, either State or
     Federal.
          'Any such school district making re-
     quisitions for purchase of any of the above
     named articles shall, when sending in the
     requisition therefor, include therewith a
     general description of the article desired
     and shall certify the funds that will be
     available to pay therefor.
          1,
           . .
          "The Board of Control shall have the
     power to make rules or adopt regular;ionsto
     effectuate the purpose of this Act.
          Section 2 of Article 2922-15, V.C.S., as amended
by Senate Bill 90, Acts 52nd Leg., supra, provides in part
as follows:
                                                              .

Hon. R; C. Lanning, page 4 (V-1511)


          "Motor vehicles used for the purpose
     of transporting school children, IncJudlng
     school buses, chassis and/or bodies of scho,ol
     buses purchased through the State Board of
     Control as provided for'ln Section 3 of this
     Act fiodlfied as Art. 634 (B) In Vernon's
     Civil Statutes7 shall be paid for,by the
     State Board 07 Control and there is hereby
     appropriated out of any money in the State
     Treasury not otherwise appropriated, a sum
     Of e . . ($250,000.00) '. . . or so much there-
     Of as necessary, to the State Board of Control
     to be used for such purchases.
           "The . . . ($250,000.00) . . . hereby
     appropriated shall be known as the School
     ,Bus Revolving Fund and when the schobl buses
     provided for In thls.Act are delivered to
     the various schools coming within the pro-
     visions of this Act, the governing bodies
     of such schools shall reimburse,the State
     Board of Control for the money expended for
     such school,buses, motor vehicles, chassis
     and/or busbodies provided for herein and
     such money shall be deposited by the State
     W3dlsof Control to the School Bus Revolving
          .
          Under the discretionary authority set out in
Article 634 (B), if the Board, deems,lt necessary to have
an agent to inspect and receive at a given location the
new buses purchased'~lnaccordanoe with the act, It could
designate any person as its agent to effectuate those
necessary purposes, where the designationwould, not be In
contravention of exist,ingstatutory or constltut,lonal
provisions.
           According to 'the submitted facts, the person
 contemplated as such,agentis a paid employee of the Bowle
'County School Board, In charge of the garages and school
 buses operated In the Bowle County school transportation
 system, He is.wllllng to act as agentsfor the State
 Board of Control wlthout compensation. Section 40 of
 Article XVI, ConstltQtWn of Texas, prohlbftlng the hold-
 ing by one personat the same time of two civil offices
 of emolument would have no application herei for the
 poaltlons of garage superintendent and 'agentof the State
 to Inspect and receive new school buses for the State
 Board of Control are nbt civil offices, Section 33 of
 Article XVI, supra, would have no application here because
Hon. R. C. Lannlng, page 5 (V-1511)


no compensation is contemplated for services as agent.
Nor can we conceive of a sound basis upon which it may
be said that the respective duties of the two positions
would be incompatible.,
                    ,, Att'y Gen. Op. v-63 (1947).
          Accordingly, It Isour opinion that the State
Board of Control acting under its ,discretlonarypowers
granted In Article 634 (B), may designate an employee of
the Bowle County SchoolHQad as Its agent, without re-
muneration, to Inspect and receipt for the State Board
such school buses as it purchases under the statute.
          Concerning yoursecond questlon,you have
further advised that under the Board's admlnistratlon of
the bus purchasing statute @rt. 634 (Bly title to the
bus is placed In the State of Texas when the vendor 1s
paid with School Bus Revolving Funds, approprlated in
Section 2 of Article 2922-15, Vernon's Clvll~Statutes.
That revolving fund was created, of course, 'to facilitate
payments for duly re ulsltloned buses purchased by the
Board under Article 934'(B). School buses purchased by
the Board under the law are purchased for particular
school districts, and not for the State or any of Its
departments. Though title to such a purchased bus
temporarily Is In the State of Texas, the ,Stateholds
such titlteIn trust for the partibular school dl~strict
which requislt&oned it, until such time'as the'dlstrlct
reimburses the3und for the purchase cost expended. II-i.
no sense may the bus be regarded 'as having bgen purchased
for the State of Texas or its Board of Control, because'
the School Bus Revolving Fundsis not available for such
purposes.
          The departmental appropriation In House Bill
426, supra, which may'be available for maintenance and
repair of the automotive equipment of the State Board
of Control, having been specifically appropriated for
that purpose, clearly 'maynot be,used for a purchase
foreign to its intendment, such'as; the maintenance and
repair of school busespurchased by the State Board of
Control as statutory bus purchasing agent for school
districts. It is observed thatyln'the law first estab-
llsh&ig.the~State Board of Control as agent for the
purchase of school busies (Ii.8. 295, 50th&eg., ,R.S.
1949, ch..228, p. 401) that legislative appropriation
was made to the Board to provide for maintenance, equip-
ment and contingent expenses 'as'maybe needed to effec-
tuate the purpose of the law. See Sec. 2 of Art. XIII
and Art. XIV of H. B. 295, supra, at pp. 414 and ,416.
We find no appropriation made by the 52nd Legislature
Hon. R. C, Lanning, page 6 (V-1511)


to the Board for the repair or maintenance of school
buses damaged while in its care.
    .,.
          Therefore, it is our opinion that the State
Comptroller would be without authority to approve an
invoice for the repair of a school bus purchased by the
State Board of Control under the provisions of Article
634 (B), damaged~while in the care of the Board or its
agent, for the reason that no appropriation has been
made available for such purposes.
          With respect to your third question, you have
further adpised that school buses have been purchased
by the State Board o,fControl which meet all of the
specifications or general description expressed~in the
requisition of the school district, except that the bus
is not the product of a particular motor company named
In the requisition. Further, that some school dfstricts
are refusing to accept school buses purchased ontheir
requisition merely because the bus is not an X-Company
constructed bus for which they made request. Your ques-
tion is whether the school districts can rightfully re-
fuse,to accept,busea which meet ail other spe+if,ications.
           Article 63,4(R) expressly provides that new
school buses purchased by the State Board of Control
upon proper requision from school districts of this State
"shall be purchased on competitive bids." The statute,
also specifically authorizes school districts to describe
in their requisition "special equipment required to ~uar-
antee adequate safety and comfort of school children.
where needed to'meet certain climatic and road conditions,
and provides that the requisition"shal2 incl;deT{;;zeln
a peneral description of the particle desired.
express provisions authorize only a "general description"'
of the bus specifications desired by the school distric,t.
School districts are not empowered thereunder to insist
that the bus be a product of a particular manufacturer.
The act requires that the State Board purchase requisi-
ttoned buses on "competitive bids", and therefore requires
that the Board invite bids generally on buses that ~meet
the general description of the bus desired. As stated in
Attorney General's Opinion v-938 (1949), the spirit and
purpose of Article 634 (B) as a whole Is to require that
 school districts purchase its buses through the one agency,
the State Board of Control on a competitive bid basis to
 the end that such districts shall realize full value for
 the money they acquire through Foundation School Fund
 participation. The Legislature's primary concern was that
 costs of such school bus transportation be minimized by
purchase of necessary bus equipment at the lowest cost.
Hoh, R. C. Lanning, page 7 (V-1511)


          Accordingly, it is our opinion that a school
district is not authorized to list In its requisition
for the purchase of a school bus a binding specifiCation
that the bus be the product of a particular manufacturer.
Further, a school district may not legally refuse to
accept the bus purchased by the State Board of Control
for It on requisition, providing It meets all other speci-
fications.
                         SUMMARY
          Under the administrative powers granted
     in ArticPe 634 (B),
                    _. V.C.S., the State Board
                                           _-
     of Control'may aesignate an employee of BOwle
     County School Board a8 it8 agent, without
     remuneration, to inspect and receipt for school
     buses purchased under that law.
          The State Comptroller of Public Accounts
     may not approve for payment out of funds ap-
     propriated to the State Board of Control for
     repair of its vehicles, an invoice for the
     repair of a school bus purchased by the Board
     of Control under Article 634 (B).
            Article’634 (8) does not authorize a
     school district to list as a binding speai-
     fication in its requisition to the Board of
     Control.for the purchase of a school bus that
     the bus be the product of a particular manu-
     facturer. A school district may not refuse
     to accept for that reason a bus which meets
     all other specifications than one disignating
     that the bus be the product of a particular
     manufacturer..
                                   Yours very truly,
APPROVED:                            PRICE DANIEL
                                   Attorney General
'3. C. Davis, Jr,
County Affairs Division
E. Jacobson
Reviewing Assistant                   Chester E. Ollison
                                         Assistant
Charles D. Mathews
First Assistant
CEOzam